 Case 1:20-cv-00804-RGA Document 41 Filed 07/20/20 Page 1 of 2 PageID #: 358




                            UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF DELAWARE

SANOFI-AVENTIS U.S. LLC,                            )
and SANOFI MATURE IP,                               )
                                                    )
              Plaintiffs,                           )
                                                    )
       v.                                           ) CA No. 20-804-RGA
                                                    )
ACTAVIS LLC, ACTAVIS ELIZABETH LLC,                 )
APOTEX CORP., APOTEX INC., BPI LABS,                )
LLC, BELCHER PHARMACEUTICALS, LLC,                  )
BRECKENRIDGE PHARMACEUTICAL, INC.,                  )
DR. REDDY’S LABORATORIES, INC., DR.                 )
REDDY’S LABORATORIES, LTD.,                         )
FRESENIUS KABI USA, LLC, GLENMARK                   )
PHARMACEUTICALS INC., USA,                          )
GLENMARK PHARMACEUTICALS LTD.,                      )
SANDOZ INC., HETERO USA, INC., HETERO               )
LABS LTD., and HETERO LABS LTD. UNIT-VI             )
                                                    )
              Defendants.                           )
                                                    )

             ACTAVIS LLC’S CORPORATE DISCLOSURE STATEMENT
             PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 7.1

       Pursuant to Federal Rule of Civil Procedure 7.1, Defendant Actavis LLC makes the

following disclosures:

       1.     Actavis LLC is an indirect wholly-owned subsidiary of Teva Pharmaceuticals,

USA, Inc., which is an indirect wholly-owned subsidiary of Teva Pharmaceutical Industries Ltd.,

which is a publicly traded company.

       2.     Teva Pharmaceutical Industries Ltd. is the only publicly traded company that

owns 10% or more of Teva Pharmaceuticals, USA, Inc. and Actavis LLC.
 Case 1:20-cv-00804-RGA Document 41 Filed 07/20/20 Page 2 of 2 PageID #: 359




                                          /s/ Karen E. Keller
                                          John W. Shaw (No. 3362)
                                          Karen E. Keller (No. 4489)
                                          David M. Fry (No. 5486)
                                          Nathan R. Hoeschen (No. 6232)
                                          SHAW KELLER LLP
                                          I.M. Pei Building
                                          1105 North Market Street, 12th Floor
OF COUNSEL:                               Wilmington, DE 19801
Emily L. Rapalino                         (302) 298-0700
Daryl L. Wiesen                           jshaw@shawkeller.com
GOODWIN PROCTER LLP                       kkeller@shawkeller.com
100 Northern Avenue                       dfry@shawkeller.com
Boston, MA 02210                          nhoeschen@shawkeller.com
(617) 570-1000                            Attorneys for Defendant Actavis LLC

Aviv A. Zalcenstein
Tiffany Mahmood
Joel L. Broussard
GOODWIN PROCTER LLP
The New York Times Building
620 Eighth Avenue
New York, NY 10018
(212) 813-8800


Dated: July 20, 2020




                                      2
